Case 1:17-cv-04327-LLS-RWL Document 102 Filed 03/08/19 Page 1 of 2

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #
X ‘__—_— 7, 7,,
MICHAEL DARDASHTIAN, individually and, pate Fite: _3/8//a —
on behalf of COOPER SQUARE VENTURES, :
LLC, NDAP, LLC, and CHANNEL REPLY,
LLC,
Plaintiffs, CO 47 Civ. 4327 (LLS) (RWL)
ORDER

- against -

DAVID GITMAN, JEREMY FALK, SUMMIT,
ROCK HOLDINGS, LLC, ACCEL
COMMERCE, LLC, DALVA VENTURES, LLC, :
KONSTANTYN BAGAEV, OLESKSII
GLUKHAREV, and CHANNEL REPLY, INC.,

Defendants.

x

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

The Court is in receipt of the parties’ correspondence regarding Plaintiff's request
for permission to immediately release certain payments from CR to the parties’ respective
law firms as payment for attorney's fees. (Dkt. 100, 101.) Defendant takes no position
on this application, although Defendant previously endorsed the idea of such payments.
According to Plaintiff, both Plaintiff's co-manager of CR (and CSV) and a tax partner from
Defendant’s counsel have “approved [the release of funds] as being authorized.” To the
extent Court authorization is required, if at all, the Court endorses the application. The
payments to the parties’ counsel shall be without prejudice to either party's right to assert

that the other is responsible to the other for counsel fess in the course of this action.
Case 1:17-cv-04327-LLS-RWL Document 102 Filed 03/08/19 Page 2 of 2

SO ORDERED.

fi—

Robert W. Lehrburger a
United States Magistrate Judge

Dated: March 8, 2019
New York, New York

Copies transmitted to all counsel of record.
